Citation Nr: 9906015	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  92-21 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for rheumatic 
heart disease.


REPRESENTATION

Appellant represented by:	Robert F. Hanlon, Esq.


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1944 to 
June 1946.

By an April 1947 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
denied, in pertinent part, service connection for a heart 
condition.  The veteran did not appeal this decision and it 
became final after one year.  In August 1983, the RO again 
denied this claim.  While a notice of disagreement was filed, 
the veteran did not file a substantive appeal.  This matter 
came before the Board of Veterans' Appeals (Board) following 
an October 1991 rating action, in which the RO denied service 
connection for rheumatic heart disease.  A notice of 
disagreement was filed on the veteran's behalf in October 
1991.  In June 1992, a statement of the case was issued and 
the veteran perfected his appeal.  On his Form 9, the veteran 
asked for a hearing at the RO before a member of the Board.  
This hearing was scheduled to occur in September 1992, but 
the veteran failed to appear.

In September 1994, the Board remanded the veteran's claim for 
additional development.  By a November 1995 rating action, 
the RO again determined that new and material evidence had 
not been submitted to reopen the veteran's claim concerning 
service connection for rheumatic heart disease.  A 
supplemental statement of the case was issued in December 
1995 which listed the issue as whether new and material 
evidence had been submitted to reopen the veteran's claim.  
By an October 1996 rating action, the RO denied service 
connection for rheumatic heart disease.  It appears that the 
RO may have reopened the claim.  A supplemental statement of 
the case was issued later that month, again listing the issue 
as service connection for rheumatic heart disease. 

In a November 1997 decision, the Board conducted an 
independent new and material evidence analysis and denied the 
veteran's claim concerning whether new and material evidence 
had been submitted to reopen a claim concerning service 
connection for rheumatic heart disease.  The veteran appealed 
that decision to the United States Court of Veterans Appeals 
(Court).  In October 1998, the Court vacated the Board's 
decision, after granting a joint motion to remand.  The case 
was subsequently forwarded to the undersigned.  Copies of the 
Joint Motion for Remand and to Stay Further Proceedings, and 
the Court's October 8, 1998 Order, which constitutes the 
mandate of the Court, have been placed in the claims file.  

At the time of the Board's November 1997 decision, the 
veteran was represented by the Disabled Veterans of America.  
However, as reflected in a signed Power of Attorney dated in 
February 1998, the veteran revoked all prior Powers of 
Attorney and appointed Robert F. Hanlon, Esq., as his new 
representative.

REMAND

The veteran essentially claims that he has submitted new and 
material evidence to reopen his claim concerning service 
connection for rheumatic heart disease.  

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  As 
provided by statute, and emphasized in precedent decisions of 
the Court, applications to reopen previously denied claims to 
which finality has attached require the Board to conduct a 
two-step analysis.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The first step requires the Board to determine 
whether the evidence presented since the last final 
disallowance of the claim is new and material.  Blackburn v. 
Brown, 8 Vet. App. 97 (1995); Colvin v. Derwinski, 1 Vet.App. 
171 (1991).  To make that determination, three questions must 
be answered.  First, is the evidence new?  New evidence is 
that which is not merely cumulative of other evidence that 
was of record at the time of the prior denial.  Second, is 
the evidence probative?  Probative evidence tends to prove or 
disprove a matter at issue.  Finally, if it is new and 
probative, is it evidence "which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim?"  38 C.F.R. § 3.156(a) (1998); see also 38 
U.S.C.A. § 5108 (West 1991).

Affirmative answers to both the second and third questions 
are required in order for "new" evidence to be "material."  
Evans v. Brown, 9 Vet. App. 273, 283 (1996); see Colvin.  In 
reality, this last question addresses the reason for the 
prior disallowance of the claim and the nature of the new 
evidence that is needed to reopen it.  That is, the new 
evidence must be probative of the disputed issue which was 
the basis for the prior final disallowance.  Struck v. Brown, 
9 Vet. App. 145, 151 (1996).

The Board notes that, until recently, caselaw of the Court 
mandated that the third question to be resolved in the first 
step of the Manio analysis was whether, in light of all the 
evidence of record, there is a "reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" in the 
prior determination.  Colvin at 174.  However, the United 
States Court of Appeals for the Federal Circuit has held that 
judicially-created standard to be inconsistent with the 
language of section 38 C.F.R. § 3.156(a) of VA's regulations, 
cited above, and has overruled the Colvin test to that 
extent.  Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).  

In the instant case, the RO appears to have denied the 
reopening the veteran's claims based on the overruled Colvin 
test.  Specifically, in its December 1995 supplemental 
statement of the case, the RO held that there was "no 
reasonable possibility" that the new evidence submitted in 
connection with the current claim would change its previous 
decision.   Under these circumstances, the Board finds that 
entering a final determination on the issue of new and 
material evidence would be fundamentally unfair without the 
veteran being afforded the opportunity to have the RO review 
his claim based on the less strict standard prescribed by 
Hodge and 38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993)

Under the circumstances of this case, and to comply with the 
directives of the Court, the Board finds that additional 
development is required.  Accordingly, the case is REMANDED 
to the RO for the following:

The veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) on the issue of whether 
the veteran submitted new and material 
evidence to reopen his claim concerning 
service connection for rheumatic heart 
disease.  The SSOC should fully comply 
with the provisions of 38 U.S.C.A § 
7105(d)(1).  The SSOC must contain a 
citation to 38 C.F.R. § 3.156 and a 
discussion of how 3.156 and Hodge 
affected the decision.  The reasons for 
the determination made in this case 
should also be provided.  Thereafter, the 
veteran and his representative should be 
given an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to adhere to due process requirements.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

The veteran need take no action until otherwise notified, but 
he and his representative may furnish additional evidence and 
argument while the case is in remand status.  Colon v. Brown, 
9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans ' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

